         Case 1:20-cv-10617-WGY Document 322-4 Filed 10/23/20 Page 1 of 3


From:                  Brown, Mike
To:                    "Kanwit, Thomas (USAMA)"; Sady, Michael (USAMA)
Cc:                    Butts, John; Pirozzolo, Lisa; "Oren Sellstrom"; Michael Wishnie
Subject:               RE: Savino v. Souza - Requests for Inspection
Date:                  Thursday, July 23, 2020 5:26:15 PM


Hi Thom,

Thanks for the response. As described in the requests, the notice is to, among other things, give us
the opportunity to see and document the conditions and layout of the locations where our clients
are held. That is fundamental to our claims, and well within the bounds of Rule 26. Although we will
listen in good faith to any concerns you have, we do not see any meaningful burden to the
defendants.

We also read Rule 34 as requiring a response within 30 days and are willing to discuss a reasonable
time for the inspection.

Best,
Mike

Mike Brown | WilmerHale
60 State Street
Boston, MA 02109 USA
+1 617 526 6310 (t)
+1 617 526 5000 (f)
mike.brown@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be
privileged. If you are not the intended recipient, please notify us immediately—by replying to this message or by sending an email to
postmaster@wilmerhale.com—and destroy all copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.


From: Kanwit, Thomas (USAMA) <Thomas.Kanwit@usdoj.gov>
Sent: Thursday, July 23, 2020 1:56 PM
To: Brown, Mike <Mike.Brown@wilmerhale.com>
Cc: Sady, Michael (USAMA) <Michael.Sady@usdoj.gov>
Subject: RE: Savino v. Souza - Requests for Inspection

EXTERNAL SENDER


Mike-

I have reviewed the requests for inspection and am discussing them with my clients. As you
         Case 1:20-cv-10617-WGY Document 322-4 Filed 10/23/20 Page 2 of 3


probably anticipated, there are issues/objections. Before we discuss them specifically, please
provide a description of what it is you are trying to accomplish with the inspection. Without that I
cannot evaluate the burden versus the discovery objective.

Also, my understanding of the rule is that our response is due within 30 days. Not clear to me that
we have to allow the inspection within that time. That may or may not be an issue we have to
discuss; there are bigger concerns here.

Thanks.

Thom

Thomas E. Kanwit
Assistant U.S. Attorney
(617) 748-3271

From: Brown, Mike <Mike.Brown@wilmerhale.com>
Sent: Tuesday, July 14, 2020 12:11 PM
To: Kanwit, Thomas (USAMA) <TKanwit@usa.doj.gov>; Sady, Michael (USAMA)
<MSady@usa.doj.gov>
Cc: Pirozzolo, Lisa <Lisa.Pirozzolo@wilmerhale.com>; Butts, John <John.Butts@wilmerhale.com>;
Oren Sellstrom <osellstrom@lawyersforcivilrights.org>; Michael Wishnie
<michael.wishnie@ylsclinics.org>
Subject: Savino v. Souza - Requests for Inspection

Counsel,

Please find attached Plaintiffs’ Requests for Inspection in Savino v. Souza, Case No. 20-cv-10617.

Best,
Mike

Mike Brown | WilmerHale
60 State Street
Boston, MA 02109 USA
+1 617 526 6310 (t)
+1 617 526 5000 (f)
mike.brown@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be
privileged. If you are not the intended recipient, please notify us immediately—by replying to this message or by sending an email to
postmaster@wilmerhale.com—and destroy all copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.
Case 1:20-cv-10617-WGY Document 322-4 Filed 10/23/20 Page 3 of 3
